       Case 3:20-cv-01260-MEM Document 20 Filed 07/28/20 Page 1 of 5




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                Plaintiffs,         )
                                    )
           v.                       ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                Defendants.         )
__________________________________________________________________

      RESPONSE TO MOTION FOR LEAVE TO PROCEED
                UNDER A PSEUDONYM

     Defendants Eugene Scalia, United States Secretary of Labor, and

Occupational Safety and Health Administration, United States

Department of Labor, present this response to Plaintiffs’ Motion to

Proceed Under a Pseudonym. For the reasons that follow, Defendants

do not object to Plaintiffs’ Motion. However, because courts must

satisfy themselves of their own subject matter jurisdiction, this Court

should require Plaintiffs to come forward with some evidence to support

their standing, even if that requires an in camera review.
       Case 3:20-cv-01260-MEM Document 20 Filed 07/28/20 Page 2 of 5




     In their memorandum of law, Plaintiffs apply the multi-factor

balancing test in Doe v. Megless, 654 F.3d 404 (3d Cir. 2011), to show

that their interest in proceeding under pseudonyms outweighs

countervailing public interests. Doc. 4 at 7. Plaintiffs’ primary concern

appears to be retaliation from their employer if it becomes known that

they made complaints to OSHA about health and safety conditions at

their workplace. Doc. 4 at 8-10. Plaintiffs, of course, are protected from

such retaliation under section 11(c) of the OSH Act, 29 U.S.C. § 660(c),

and the Megless court indicated that economic harms, standing alone,

are not usually sufficient to warrant anonymity. 654 F.3d at 408.

     But the court also made clear that district courts have wide

discretion to consider all relevant factors in a given case. Id. at 409.

Here, the fact that OSHA is conducting an ongoing inspection of

Plaintiffs’ employer is an important factor that favors anonymity.

OSHA vigorously protects the identity of employee complainants under

the well-established government informant’s privilege. See, e.g., Donald

Braasch Constr., 17 BNA OSHC 2082 (No. 94-2615 (1997). Plaintiffs

have alleged that they made complaints to OSHA about their working

conditions, and the informant’s privilege would be destroyed in their


                                     2
       Case 3:20-cv-01260-MEM Document 20 Filed 07/28/20 Page 3 of 5




case if they were required to proceed publicly here. In this matter, the

public’s countervailing interest in knowing Plaintiffs’ identities does not

outweigh the government informant’s privilege, so Defendants have no

objection to the Motion.

     Given Plaintiffs’ decision to proceed under pseudonyms, however,

Defendants suggest that the Court should require some quantum of

evidence beyond Plaintiffs’ redacted declarations to establish that

Plaintiffs have standing to bring this suit. See United States v. Hays,

515 U.S. 737, 742 (1995) (federal court must satisfy itself of its own

jurisdiction); Doe v. Hobson, 300 F.R.D. 576 (M.D. Ala. 2014) (based on

standing concerns, court allowed plaintiffs to withhold their identities

from the general public but not from the defendants). The Court might,

for example, require Plaintiffs to produce evidence of their standing in

camera or through some other means by which their identities may be

protected.




                                     3
      Case 3:20-cv-01260-MEM Document 20 Filed 07/28/20 Page 4 of 5




                                 Respectfully submitted,


                                 DAVID J. FREED
                                 UNITED STATES ATTORNEY

Date: July 28, 2020              /s/ G. MICHAEL THIEL
                                 G. MICHAEL THIEL
                                 Assistant U.S. Attorney
                                 Atty. I.D. #PA 72926
                                 235 N. Washington Ave., Ste. 311
                                 Scranton, PA 18503
                                 Phone: (570) 348-2800
                                 mike.thiel@usdoj.gov

                                 KATE S. O’SCANNLAIN
                                 SOLICITOR OF LABOR
                                 U.S. DEPARTMENT OF LABOR

                                 OSCAR L. HAMPTON III
                                 Regional Solicitor

                                 RICHARD T. BUCHANAN
                                 Deputy Regional Solicitor

                                 /s/ Michael P. Doyle
                                 MICHAEL P. DOYLE
                                 Regional OSHA Counsel
                                 Atty. I.D. #PA 307991
                                 170 S. Independence Mall West
                                 Suite 630 East
                                 Philadelphia, PA 19106
                                 (215) 861-5139
                                 doyle.michael@dol.gov




                                   4
       Case 3:20-cv-01260-MEM Document 20 Filed 07/28/20 Page 5 of 5




              UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                Plaintiffs,         )
                                    )
           v.                       ) Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                Defendants.         )
__________________________________________________________________

               CERTIFICATE OF SERVICE BY MAIL

      The undersigned hereby certifies that she is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania, and is a person of such age and discretion as to be
competent to serve papers.

That on July 28, 2020, she served copies of the attached:

       RESPONSE TO MOTION FOR LEAVE TO PROCEED
                 UNDER A PSEUDONYM

by ECF Filing upon:

Lerae Kroon, Esquire
Nina A. Menniti, Esquire
Samuel H. Datlof, Esquire
                                  /s/ Christina M. Nihen
                                  CHRISTINA M. NIHEN
                                  Legal Assistant

                                    5
